          Case 3:19-cv-00637-BAJ-SDJ     Document 104      03/05/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 CHRISTOPHER STEVENSON                                                CIVIL ACTION

 VERSUS

 KEVIN BENJAMIN, ET AL.                                      NO. 19-00637-BAJ-SDJ

                               RULING AND ORDER

      Before the Court are three pro se motions, each seeking reconsideration of

prior orders: (1) Plaintiff’s pro se “Objection and Appeal” of the Magistrate Judge’s

order denying Plaintiff leave to amend his complaint to add “John and Jane Doe”

defendants, (Doc. 36); (2) Plaintiff’s pro se “Objection and Appeal” of the Magistrate

Judge’s order denying Plaintiff’s request to appoint counsel; and (3) Plaintiff’s motion

for “reconsideration” of the Court’s February 17, 2021 order denying Plaintiff’s

request for a temporary restraining order, (Doc. 103), which the Court interprets as

a motion for relief from a prior order under Federal Rule of Civil Procedure (“Rule”)

60(b). For the following reasons, Plaintiff’s motions will be DENIED.

     I.     Plaintiff’s objections to the Magistrate Judge’s orders are untimely
            and fail to show clear error

      Rule 72 provides that a magistrate judge may hear and decide pretrial matters

that are not dispositive of a party's claim. Fed. R. Civ. P. 72(a). A party may object to

a magistrate judge’s order, but must do so within 14 days or risk waiver. Id. “The

district judge in the case must consider timely objections and modify or set aside any

part of the order that is clearly erroneous or is contrary to law.” Id.

      Under the “clearly erroneous” standard, the magistrate judge's findings
        Case 3:19-cv-00637-BAJ-SDJ          Document 104        03/05/21 Page 2 of 5




“should not be rejected merely because the court would have decided the matter

differently.” Ordemann v. Unidentified Party, No. 06-cv-4796, 2008 WL 695253, at *1

(E.D. La. Mar. 12, 2008)     (quoting    Rubin       v.   Valicenti   Advisory   Svcs.,   Inc.,

471 F. Supp. 2d 329, 333 (W.D.N.Y. 2007)). Rather, the clearly erroneous standard

requires that the district court affirm the decision of the magistrate judge unless “on

the entire evidence [the court] is left with a definite and firm conviction that a

mistake has been committed.” Id. (citing Moody v. Callon Petroleum Operating Co.,

37 F. Supp. 2d 805, 807 (E.D. La. 1999)); see also Vatter v. Navistar Int'l Corp.,

150 F. Supp. 3d 703, 706 (M.D. La. 2015) (citing United States v. Stevens,

487 F.3d 232, 240 (5th Cir. 2007)). Similarly, a magistrate judge's order is “contrary

to law” only if it fails to apply or misapplies relevant statutes, case law, or rules of

procedure. Ordemann, 2008 WL 695253 at *1 (citing, e.g., DeFazio v. Wallis, 459 F.

Supp. 2d 159 (E.D.N.Y. 2006)).

       Applying these standards, Plaintiff’s objections fail. First, they are untimely:

each was submitted to prison officials for filing on June 4, 2020, more than 14 days

after entry of the underlying orders on May 15, 2020. See Thompson v. Rasberry, 993

F.2d 513, 515 (5th Cir. 1993) (a pro se prisoner's written objections to a magistrate

judge’s order are deemed filed and served at the moment they are forwarded to prison

officials for delivery to the district court).

       Second, and in any event, Plaintiff’s objections are meritless. The Magistrate

Judge denied Plaintiff leave to amend his complaint to add “John and Jane Doe”

defendants because Plaintiff’s claims against these defendants would otherwise be



                                                 2
          Case 3:19-cv-00637-BAJ-SDJ     Document 104     03/05/21 Page 3 of 5




time-barred under Louisiana’s one-year prescriptive period for delictual actions, see

La. C.C. art. 3492, and controlling U.S. Fifth Circuit Court of Appeals precedent

dictates that “a later amendment to substitute a named party for a Doe defendant

may not relate back to the filing of the original complaint under Rule 15(c)(3) in order

to prevent prescription.” (Doc. 27 at 1 (citing Jacobsen v. Osborne, 133 F.3d 315, 320-

21 (5th Cir. 1998)). There is no error in this ruling.

      Additionally, there is no error in the Magistrate Judge’s determination that

“‘exceptional circumstances’ requiring the appointment of counsel are not apparent

at this time.” (Doc. 29 at 2). Throughout this litigation, Plaintiff has demonstrated

his ability to adequately protect his legal rights through his various filings, as noted

most recently in the Court’s February 17, 2021 Order denying Plaintiff’s request for

a TRO. See Doc. 100 at 2. Should circumstances change, or should this litigation

become more complex, Plaintiff may, of course, re-urge his motion for appointment of

counsel.

    II.     Plaintiff cannot show extraordinary circumstances to justify
            reconsideration of the order denying a TRO

      Rule 60(b) provides that relief from a prior order may be had for (1) mistake,

inadvertence, surprise, or excusable neglect, (2) newly discovered evidence, (3) fraud,

misrepresentation or misconduct by an opposing party, (4) a void judgment, (5) a

judgment that has already been satisfied, is no longer equitable, or has effectively

been overturned, or (6) any other reason that justifies such relief.

      Plaintiff has not provided any factual assertions to support the applicability of

any of the first five subsections of Rule 60(b). Further, Plaintiff’s is not entitled to


                                            3
          Case 3:19-cv-00637-BAJ-SDJ    Document 104     03/05/21 Page 4 of 5




relief under Rule 60(b)(6), which allows the Court to vacate a prior order for “any

other reason that justifies relief.” Rule 60(b)(6) “is a catch-all provision, meant to

encompass circumstances not covered by Rule 60(b)'s other enumerated provisions.

Rule 60(b)(6) motions will be granted only if extraordinary circumstances are

present.” Hess v. Cockrell, 281 F.3d 212, 216 (5th Cir. 2002) (quotation marks and

citations omitted).

      Here, the Court denied Plaintiff’s original request for a TRO for two reasons:

first, Plaintiff failed to comply with Rule 65(b)’s notice requirements; second, and

more fundamentally, Plaintiff failed to show that irreparable injury would result from

the absence of a TRO. Plaintiff’s request for reconsideration shows that he has now

served Defendants notice of his request for immediate relief, but does not call into

question the Court’s judgment regarding irreparable injury, or otherwise present

unusual or unique circumstances supporting the application of Rule 60(b)(6).

   III.     Conclusion

      Accordingly,

      IT IS ORDERED that Plaintiff’s “Objection and Appeal” of the Magistrate

Judge’s order denying Plaintiff leave to amend his complaint to add “John and Jane

Doe” defendants, (Doc. 36) is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s “Objection and Appeal” of the

Magistrate Judge’s order denying Plaintiff’s request to appoint of counsel (Doc. 37) is

DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s motion for “reconsideration” of

the Court’s February 17, 2021 order denying Plaintiff’s request for a temporary
                                          4
       Case 3:19-cv-00637-BAJ-SDJ    Document 104    03/05/21 Page 5 of 5




restraining order (Doc. 103) is DENIED.

                              Baton Rouge, Louisiana, this 5th day of March, 2021



                                     _____________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                          5
